ACCEPTED
                                                                                            12-14-00323-CV
                                                                               TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                      10/27/2015 5:24:37 PM
                                                                                                  Pam Estes
                                                                                                     CLERK

                            No. 12-14-00323-CV
                                                                            FILED IN
                      In the Twelfth Court of Appeals                12th COURT OF APPEALS
                                                                          TYLER, TEXAS
                              Tyler, Texas                           10/27/2015 5:24:37 PM
                                                                            PAM ESTES
                                                                              Clerk

                DAVID TUBB AND SUPERIOR SHOOTING
                           SYSTEM, INC.
                                          Appellants

                                          v.

                   ASPECT INTERNATIONA, INC. AND
                          JAMES STERLING
                                           Appellees


                     Appealed from the 7th Judicial District Court
                                Smith County, Texas


               UNOPPOSED MOTION TO EXTEND TIME
                 TO FILE APPELLANTS’ REPLY BRIEF




Wesley Hill                                               Greg Smith
Texas Bar No. 24032294                                    Texas Bar No. 18600600
Ward & Smith Law Firm                                     RAMEY & FLOCK, P.C.
P. O. Box 1231                                            100 E. Ferguson, Suite 500
Longview, Texas 75606                                     Tyler, Texas 75702
Telephone: 903-757-6400                                   Telephone: 903-597-3301
Facsimile: 903-757-2323                                   Facsimile: 903-597-2413
wh@wsfirm.com                                             gsmith@rameyflock.com


                     ATTORNEYS FOR APPELLANTS
TO THE HONORABLE COURT OF APPEALS:

        Appellants, David Tubb and Superior Shooting System, Inc., ask the Court

to extend the time for filing their appellants’ brief by five days to and including

Tuesday, November 3, 2015.

                                       1.
                        Information Required by Rule 10.5,
                                 Tex. R. App. P.

The following information supports this request.

(i)     Appellants’ reply brief is currently due to be filed October 29, 2015.

(ii)    Appellants request that the deadline for filing their brief be extended by five

        days to and including Tuesday, November 3, 2015.

(iii)   This is Appellants’ first request to extend the reply briefing deadline.


                                        2.
                          Facts Explaining the Need to
                        Extend the Reply Briefing Deadline

        Counsel is unable to complete the appellants’ reply brief and secure the

necessary client review and approval by the current deadline. Besides work on this

brief, Greg Smith, lead counsel on appeal, has been and will be required to divide

his available briefing time among the following matters:

(i)     No. 13-0986, Southwestern Energy Production Company vs. Toby Berry-Helfand and

        Gery Muncey, In the Supreme Court of Texas (oral argument);

                                            2
(ii)    Attendance at Advanced Civil Appellate Practice Course (Dallas video

        presentation);

(iii)   No. 6:14-cv-00718-MHS, UNUM Life Insurance Co. v. Blasingame, In the Sixth

        Court of Appeals, Texarkana, Texas, (summary-judgment briefing); and

(iv)    No. 12-0517, Harleton Oil & Gas, Inc. v. Frank M. Bufkin, III, et al., In the 71st

        Judicial District Court of Harrison County, Texas (summary-judgment hearing

        preparation).

                                            3.

        This motion is not sought solely for delay, but in the interest of justice and

to ensure that Appellants’ reply brief sufficiently aids the Court’s decisional

process.


                                         4.
                         Conference with Opposing Counsel

        Keith Dollahite, counsel for Appellees, states that the relief requested in this

motion is unopposed.




                                            3
                                      5.
                             Conclusion and Prayer

      Appellants, David Tubb and Superior Shooting System, Inc., pray that the

Court would extend the time for filing their appellants’ reply brief by five days to

and including Tuesday, November 3, 2015.




                                             Respectfully submitted,



                                                /s/ Greg Smith
                                             Greg Smith
                                             State Bar No. 18600600
                                             RAMEY & FLOCK, P.C.
                                             100 East Ferguson, Suite 500
                                             Tyler, TX 75702
                                             Telephone: (903) 597-3301
                                             Facsimile: (903) 597-2413
                                             gsmith@rameyflock.com

                                             Wesley Hill
                                             State Bar No. 24032294
                                             WARD & SMITH LAW FIRM
                                             P. O. Box 1231
                                             Longview, TX 75606
                                             Telephone: (903) 757-6400
                                             Facsimile: (903) 757-2323
                                             wh@wsfirm.com

                                             COUNSEL FOR APPELLANTS




                                         4
                              Certificate of Service

      The undersigned certifies that a copy of the above and foregoing document

was served upon counsel for Appellees in accordance with the applicable Texas

Rules of Civil Procedure on this the 27th day of October, 2015, on the following:

      keith@mkdlaw.us
      Keith Dollahite
      M. Keith Dollahite, P.C.
      5457 Donnybrook Ave.
      Tyler, Texas 75703

      trey@yw-lawfirm.com
      Trey Yarbrough
      Yarbrough Wilcox, PLLC
      100 E. Ferguson, Suite 1015
      Tyler, Texas 75702



                                                /s/ Greg Smith
                                              Greg Smith




                                         5